Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-7 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the invention is a method for removing moisture from polymer pellets for plastic injection and extrusion characterized in that it comprises a 1st supply phase using a dosing tank, with or without stirrer, and with or without thermal insulation; a 2nd distribution phase using a pellet levelling and dispensing device, a conveyor belt and a conveyor belt and a vibrating motor on the conveyor belt; A 3rd moisture-removal phase using one or more infrared wave emitters disposed in parallel, a ventilated or cooled motor for a set of emitters, an air-recirculation passage for a set of emitters, an input temperature probe, an output temperature probe, and a moisture control probe; and finally, a discharge phase in which the material from which the moisture has been removed is discharged using a thermally-insulated collector tank.

Reavell (GB 631790), Polato (US 10500764) and Miskella (US 2474952) teach a method for removing moisture from polymer pellets for plastic injection and extrusion characterized in that it comprises a 1st supply phase using a dosing tank, with or without stirrer, and with or without thermal insulation; a 2nd distribution phase using a 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW HOOVER whose telephone number is (571)270-7663. The examiner can normally be reached Monday - Thursday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571 270 7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/MATTHEW HOOVER/Examiner, Art Unit 1748                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748